Opinion of the Court
George W. Latimer, Judge:
Accused pleaded guilty and, in accordance with his plea, was convicted of escape from confinement, larceny, robbery, and kidnaping, in violation of Articles 95, 121, 122, and 134, Uniform Code of Military Justice, 10 USC §§ 895, 921, 922, and 934, respectively. He was sentenced to dishonorable discharge, total forfeitures, confinement at hard labor for five years, and reduction to the lowest enlisted grade. Intermediate appellate authorities affirmed, and thereafter we granted accused’s petition for review.
This is a companion case to and arises out of the same facts involved in United States v Picotte, 12 USCMA 196, 30 CMR 196, decided this day. Petitioner committed these offenses in conjunction with that accused and another soldier, and we elected to hear arguments limited to the same issue before us in that instance. For the reasons set forth in that opinion, accused’s assignment of error must be resolved adversely to him.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.